Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00758-CV

                              Michelle NIÑO, Individually and
              as Personal Representative of the Estate of Robert Niño, Deceased;
                 Julyssa Sixx Niño; Robert Niño, Jr.; and Alyssa Nikki Niño,
                                          Appellants

                                              v.

                        PRIMORIS ENERGY SERVICES CORP.,
                                    Appellee

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 15-12-12787-DCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of court for this appeal are taxed against Appellants.

       SIGNED July 10, 2019.


                                               _____________________________
                                               Patricia O. Alvarez, Justice